application is now being examined by Dan Colilla in Art Unit 3649. Examiner Colilla can be
reached at 571-272-2157.
.
DETAILED ACTION
Claim Objections
Claims 2, 7, and 14 are objected to because of the following informalities:  
In the third to last line of claim 2, “said at least one motion detection unit” has no antecedent basis in the claims. Previously, in claim 2, Applicant has recited “at least one motion sensor unit having a motion detector.”
In claim 7, at the beginning of line 4, “Tee body” has no proper antecedent basis in the claims. Previously, Applicant has used the term “Tee shaped body.”
In the second to last line of claim 14, “said at least one motion detection unit” has no antecedent basis in the claims. Previously, in claim 14, Applicant has recited “at least one motion sensor unit having a motion detector.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has placed double parentheses around the numeral “4” in claim 7. It is not clear what Applicant intends to mean by this. It appears that Applicant may have intended to delete the numeral but used double parentheses instead of double brackets (e.g. [[4]]). However, if this is the case, Applicant also forgot to put in a new claim number from which claim 7 is intended to depend. For purposes of expediting examination, claim 7 will be interpreted as still depending from claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2017/0216539) in view of King (US 2006/0231090).
With respect to claim 14, Huber et al. disclose the claimed incentive spirometer except for the gravity closed, one way valve. Huber et al. disclose an incentive spirometer for use with an inhaled drug delivery device and a positive exhalation pressure device comprising: 
a Tee shaped body having three ends a patient port, a positive exhalation pressure port and an aerosol delivery port, each at one of said ends thereof as shown below in the Fig. taken from Fig. 2 of Huber et al.:
[AltContent: textbox (patient port)][AltContent: textbox (aerosol delivery port)][AltContent: textbox (positive exhalation pressure port)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    531
    547
    media_image1.png
    Greyscale


a one way valve 120 operationally disposed within said Tee shaped body, said valve 120 having an open side and a closed side, wherein said patient port and said positive exhalation pressure port are on said open side and said aerosol delivery port is on said closed side (see Huber et al., [0102]), 
at least one motion sensor unit 125 (e.g. impeller, see Huber et al, paragraph [0080]) having a motion detector (e.g. encoding wheel, see Huber et al, paragraph [0080]) within said Tee shaped body and located in said open side (as shown in Fig. 2 of Huber et al.)
 an external housing 106; 
a microprocessor 140 therein said external housing (as shown in Fig. 2 of Huber et al.); 
a battery therein said external housing (Huber et al., paragraph [0101], “Low Battery indication,” inherently requires a battery); 
wherein said battery and said microprocessor 140 are in operative communication with said at least one motion detection unit to detect motion due to a patient exhalation event within said Tee shaped body (Huber et al., paragraph [0077]).
King teaches a respiratory device for drug delivery inhalation including a gravity closed, one way valve 68 (King, paragraph [0041] and [0044]) for directing exhalation to a discharge path. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the electronic valve 125 disclosed by King with a gravity operated valve for the reduction of parts and simplification of the overall device.  

Allowable Subject Matter
Claims 2-6 and 8-13 are objected to for the above mentioned informality in claim 2, but would be allowable if rewritten to overcome the informality.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
New independent claim 14 has been rejected under prior art as outlined above. A few objections and rejection remains in claims 2-13. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 28, 2021